Attachment to Advisory Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's arguments filed 3/10/22 have been fully considered but they are not persuasive.  First, the after-final amendment filed 3/10/22 has not been entered because it raises a new issue that requires further search and consideration, i.e. closing the mold cavity after applying the force to the glass substrate.  Second, applicant’s arguments are misplaced at this time since they concern non-entered limitations.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744